                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


 KAYLA GORE; JAIME COMBS; L.G.; and
 K.N.,

                      Plaintiffs,
                                                     Case No. 3:19-CV-00328
                     v.

 WILLIAM BYRON LEE, in his official
                                                     DISTRICT JUDGE RICHARDSON
 capacity as Governor of the State of
                                                     MAGISTRATE JUDGE HOLMES
 Tennessee; and LISA PIERCEY, in her
 official capacity as Commissioner of the
 Tennessee Department of Health,

                      Defendants.


               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs respectfully bring to the Court’s attention a development in federal law that is

highly relevant to this litigation. Specifically, the Supreme Court of the United States issued its

opinion in Bostock v. Clayton County, Case No. 17-1618, 2020 WL 3146686 (June 15, 2020), a

case which asked the Supreme Court to decide “whether an employer can fire someone simply for

being homosexual or transgender.” Id. at *3. This question, much like Plaintiffs’ Equal Protection

claims in the present case, required an analysis of whether discrimination based on transgender

status and sexual orientation is necessarily discrimination “because of sex.” Id. at 5; see Amen.

Compl., Doc. 59 at 33-36; Plaintiffs’ Mem. in Support of Mot. for Sum. Jdg., Doc. 61 at 21-26;

Plaintiffs’ Reply in Support of Mot. for Sum. Jdg., Doc. 93 at 4-7.

       The Supreme Court answered this question plainly and forcefully: “[I]t is impossible to

discriminate against a person for being homosexual or transgender without discriminating against

that individual based on sex.” Bostock at *7. Justice Gorsuch, writing for the majority, held that


                                                1
   Case 3:19-cv-00328 Document 98 Filed 07/02/20 Page 1 of 4 PageID #: 2528
“discrimination based on homosexuality or transgender status necessarily entails discrimination

based on sex; the first cannot happen without the second.” Id. at *11.

       In a dissenting opinion, Justice Alito observed that the Court’s holding was not limited to

the context of Title VII and that it is “virtually certain to have far-reaching consequences.” Id. at

*39 (Alito, J., dissenting). Justice Alito specifically identified the present case as one of those

potentially impacted by the Court’s interpretation of sex discrimination as encompassing sexual

orientation and transgender status. Id. at *43 (Alito, J., dissenting).

       Dated: July 2, 2020.

                                                  Respectfully submitted,

                                                  s/ John T. Winemiller
  Gavin R. Villareal*                             John T. Winemiller
  Maddy Dwertman*                                 MERCHANT & GOULD P.C.
  Puneet Kohli*                                   800 S. Gay Street, Suite 2150
  Samoneh Kadivar*                                Knoxville, TN 37929
  BAKER BOTTS L.L.P.                              Phone: (865) 380-5960
  98 San Jacinto Boulevard, Suite 1500            Facsimile: (612) 332-9081
  Austin, TX 78701-4078                           JWinemiller@merchantgould.com
  Phone: (512) 322-2500
  Facsimile: (512) 322-2501                       Omar Gonzalez-Pagan*
  gavin.villareal@bakerbotts.com                  LAMBDA LEGAL DEFENSE AND
  maddy.dwertman@bakerbotts.com                      EDUCATION FUND, INC.
  puneet.kohli@bakerbotts.com                     120 Wall Street, 19th Floor
  samoneh.kadivar@bakerbotts.com                  New York, NY 10005-3919
                                                  Telephone: (212) 809-8585
  Brandt Thomas Roessler*                         Facsimile: (212) 809-0055
  BAKER BOTTS L.L.P.                              ogonzalez-pagan@lambdalegal.org
  30 Rockefeller Plaza
  New York, NY 10112-4498                         Tara L. Borelli*
  Phone (212) 408-2500                            LAMBDA LEGAL DEFENSE AND
  Facsimile: (212) 408-2501                          EDUCATION FUND, INC.
  brandt.roessler@bakerbotts.com                  730 Peachtree Street NE, Suite 640
                                                  Atlanta, GA 30318-1210
  Kathryn S. Christopherson*                      Telephone: (404) 897-1880
  BAKER BOTTS L.L.P.                              Facsimile: (404) 897-1884
  1001 Page Mill Rd., Bldg. One, Suite 200        tborelli@lambdalegal.org
  Palo Alto, CA 94304-1007
  Phone: (650) 739-7500                           Sasha Buchert*


                                                   2
   Case 3:19-cv-00328 Document 98 Filed 07/02/20 Page 2 of 4 PageID #: 2529
Facsimile: (650) 739-7699               LAMBDA LEGAL DEFENSE AND
kathryn.christopherson@bakerbotts.com      EDUCATION FUND, INC.
                                        1776 K Street NW, Suite 722
                                        Washington, DC 20006
                                        Telephone: (202) 804-6245
                                        sbuchert@lambdalegal.org

Counsel for Plaintiffs
* Admitted pro hac vice




                                        3
 Case 3:19-cv-00328 Document 98 Filed 07/02/20 Page 3 of 4 PageID #: 2530
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was filed electronically using

the Court’s CM/ECF system, which provides electronic notice of the filing to all counsel of record,

including:

       Herbert H. Slatery III
       Attorney General and Reporter

       Dianna Baker Shew
       Senior Assistant Attorney General
       dianna.shew@ag.tn.gov
       Sara E. Sedgwick
       Senior Assistant Attorney General
       sara.sedgwick@ag.tn.gov
       PO Box 20207
       Nashville, TN 37202

       This 2nd day of July, 2020.
                                             s/John T. Winemiller
                                             John T. Winemiller




                                                4
   Case 3:19-cv-00328 Document 98 Filed 07/02/20 Page 4 of 4 PageID #: 2531
